Citation Nr: 0208382	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
claimed as secondary to medication taken for service-
connected back and stomach disorders.  

2.  Entitlement to an increased rating for lumbosacral strain 
with arthritis and a compression fracture, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter arises from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought.  The 
veteran filed timely appeals, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board observes that the veteran appears to 
have submitted a claim for entitlement to a total disability 
rating based upon individual unemployability (TDIU) due to 
service-connected disabilities.  As such issue has not been 
adjudicated, it is not currently before the Board.  
Accordingly, the issue of entitlement to TDIU benefits is 
referred back to the RO for any appropriate action.  In 
addition, at his personal hearing before the undersigned 
Board member, the veteran indicated that he disagreed with 
the RO's January 2002 rating decision denying an increased 
rating for his service-connected vagotomy with dumping 
syndrome and duodenal ulcer.  At that time, the veteran's 
service representative stated that a notice of disagreement 
would be submitted.  Such issue is not before the Board at 
this time, and is also referred back to the RO for any 
appropriate action.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable resolution of the issues on 
appeal.  

2.  There is no objective medical evidence to suggest that 
any diagnosed blood disorder was incurred in service or as a 
result of any medication taken for any service-connected 
disability.  

3.  The veteran's lumbosacral strain with arthritis and 
compression fracture is objectively shown to be productive of 
symptomatology consistent with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, as well as a demonstrable deformity at 
L-1.  


CONCLUSIONS OF LAW

1.  A blood disorder was not incurred in service or otherwise 
due to medications taken for service-connected back and 
stomach disorders.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The criteria for assignment of a 70 percent evaluation 
for lumbosacral strain with arthritis and compression 
fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5002, 5010, 5285, 
5292, 5293, 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran maintains that he incurred a blood disorder as a 
result of medication prescribed for his service-connected 
back and stomach disorders.  In addition, he maintains that 
his service-connected lumbosacral strain with arthritis and 
compression fracture is more severe than reflected by the 
currently assigned 40 percent evaluation.  Accordingly, the 
veteran seeks establishment of service connection for his 
blood disorder, diagnosed as myeloproliferative disorder of 
the bone marrow, and an evaluation in excess of 40 percent 
for his low back disorder.  In such cases, the VA has a duty 
to assist the veteran in developing facts which are pertinent 
to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
196-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claims 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately defined 
by the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim for 
VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  As part of 
the notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided by 
the claimant, and which evidence, if any, VA will attempt to 
obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to assist has been fulfilled.  The veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claims for service connection and for an 
increased rating.  in that regard, the Board concludes that 
the discussions contained in the initial rating decisions, in 
the subsequent statements of the case and supplemental 
statement of the case, as well as correspondence from the RO 
to the veteran setting forth his rights and responsibilities 
under the VCAA, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  The Board finds, 
therefore, that such documents are essentially in compliance 
with the VA's revised notice requirements.  Accordingly, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
RO has requested that all records identified by the veteran 
be obtained and associated with the claims file.  To that 
end, it appears that all available clinical treatment records 
have been obtained.  The Board concludes that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issues on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
records of both private and VA medical treatment following 
service, reports of VA rating examinations addressing the 
specific issues on appeal, and transcripts of personal 
hearing testimony given before the undersigned Board member 
and Hearing Officers at the RO.  It appears that all 
reasonable attempts have been made to obtain the relevant 
records in this case.  

Moreover, in light of the findings offered here by the VA 
rating examiners, scheduling the veteran for yet another 
rating examination would result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  In addition, the Board notes that the most recent VA 
rating examination was conducted in October 2001, and the RO 
has apparently not considered the relevant clinical findings 
contained in that examination report in connection with the 
veteran's claim for an increased rating for a low back 
disorder.  However, in light of the Board's decision with 
respect to the issue of entitlement to an increased rating, 
the veteran is not prejudiced by lack of consideration of 
that evidence at the RO level.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran regarding the development of the 
evidence is required, and would otherwise be unproductive.  

II.  Service Connection for a Blood Disorder

As noted, the veteran contends that he incurred a blood 
disorder as a result of medications prescribed for his 
service-connected low back and stomach disabilities.  
Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  It is not entirely clear as 
to whether the veteran is asserting that his blood disorder 
was incurred as a result of his service-connected low back 
and stomach disabilities.  In such cases, service connection 
may be granted for a disability shown to be proximately due 
to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a) (2001).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is either caused or permanently aggravated by 
a service-connected disability.  See generally Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, a medical nexus 
must still be established between the claimed disability and 
an injury or disease incurred in the veteran's active 
service, or otherwise due to a service-connected disability.  
Moreover, it must still be shown that the claimed disorder is 
present and established by a medical diagnosis.  

The veteran's service medical records fail to disclose any 
evidence of a blood disorder or other complaints related 
thereto.  Following his discharge from service, the clinical 
treatment records disclose that in November 1986, the veteran 
was noted to have elevated blood sugar, which was controlled 
by weight loss.  He was subsequently found to have diabetes 
and had consistently elevated blood sugar.  The veteran was 
noted to experience bleeding from a duodenal ulcer, and in 
October, 1998, coagulation laboratory tests showed abnormal 
platelet aggregation studies.  In December 1998, it was felt 
that an inhibitor may have been present in the veteran's 
blood.  By July 1999, the veteran was felt to have 
myeloproliferative disorder or primary myelofibrosis.  A 
treating private physician concluded at that time that the 
veteran had an early myeloproliferative disease.  No opinion 
as to the etiology of that disorder was offered, however.  
Subsequent treatment records confirmed that diagnosis, but 
none of the clinical treatment records contain any medical 
opinion suggesting that such disorder was incurred as a 
result of any medication the veteran was then taking for any 
of his service- or nonservice-connected disabilities.  

In May 2000 and February 2001, the veteran appeared before 
Hearing Officers at the RO, and testified that he believed 
his blood disorder was the result of the medications he was 
taking for his service-connected low back and stomach 
disorders.  He conceded that he was not a medical 
professional, but offered that because his blood disorder had 
not begun prior to taking the prescribed medication, such 
must have been the cause of such blood disorder.  He 
explained that the nature of his blood disorder involved 
platelets that were not allowing his blood to properly 
coagulate.  Such in turn, according to the veteran, resulted 
in frequent severe bruising.  The veteran testified that he 
and his wife saw his private physician for the purposes of 
obtaining a medical statement to the effect that his 
diagnosed blood disorder was the result of medications taken 
for his service-connected disabilities.  According to the 
veteran, his treating physician advised him that there was no 
way he could write such a letter suggesting that medication 
caused such a blood disorder.  The veteran stated that his 
physician advised him that no one knew what caused the blood 
disorder.  

The veteran underwent a VA rating examination in March 2001.  
The report of that examination shows that the examiner 
reviewed the relevant clinical treatment records contained in 
the veteran's claims file, and he noted the veteran's history 
of developing a blood disorder, diagnosed as 
myeloproliferative disease.  No findings of note were 
indicated on physical examination, and the examiner concluded 
with a diagnosis of myeloproliferative disease, 
myelofibrosis, first diagnosed in July 1999.  The examiner 
noted that the veteran was treated for his blood disorder at 
a local VA Medical Center (VAMC).  He went on to state that 
the veteran expressed his belief that the blood disorder was 
incurred as a result of medication taken over the years to 
treat his service-connected disabilities.  The examiner 
concluded by stating that it was his opinion that it was 
"most unlikely" that the veteran's diagnosed 
myeloproliferative disease was secondary to medication taken 
for his service-connected disabilities.  

The report of an October 2001 VA rating examination contained 
a diagnosis of myeloproliferative disorder of the bone 
marrow, manifested by splenomegaly, low white and red 
platelet counts, and dysfunctional platelets with associated 
bruising tendency.  The examiner did not offer any other 
clinical findings or offer an opinion as to the etiology of 
the blood disorder.  

In May 2002, the veteran appeared before the undersigned 
Board member and testified that he had undergone a bone 
marrow tap, and that he was subsequently diagnosed with 
myelofibrosis.  The veteran offered his opinion that he 
believed he incurred such disorder as a result of an enlarged 
spleen, and that his daughter advised him that such was a 
precursor to leukemia.  The veteran stated that none of the 
medical professionals with whom he spoke could offer an 
opinion as to the cause of his blood disorder.  Accordingly, 
the veteran concluded that the blood disorder must have been 
incurred as a result of his medication because he had an 
enlarged spleen and had had his gallbladder and part of the 
stomach removed.  The veteran indicated that he was offering 
only his own layman's opinion with respect to the blood 
disorder.  At the time of the personal hearing, the veteran 
submitted additional private clinical treatment records 
dating from March 2001 through April 2002.  Such records 
consist of medical laboratory blood tests, referred to as 
hematology analysis, and which show, via graphs, the amounts 
of chemical elements in the blood.  No interpretation was 
included with those records.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a blood disorder, claimed as 
secondary to medications prescribed for his service-connected 
stomach and back disabilities.  That the veteran currently 
has a blood disorder, variously diagnosed as myelofibrosis or 
myeloproliferative disease is not in doubt.  Such disorder 
was first diagnosed in July 1999, and the diagnoses have been 
consistent since that time.  

What is missing, however, is a medical opinion demonstrating 
that the diagnosed blood disorder was incurred as a result of 
the medication the veteran was taking for his service-
connected low back and stomach disabilities.  By his own 
testimony, the veteran conceded that no medical professional 
was willing to offer such a statement or opinion, and that 
none of his health care providers knew the cause of the blood 
disorder.  Of greatest weight here is the opinion offered by 
the VA rating examiner who in the examination report of March 
2001 offered that it was most unlikely that the veteran's 
blood disorder was incurred as a result of the medication 
taken for his service-connected disabilities.  While 
indicating that the veteran had myelofibrosis, and offering 
opinions as to the severity of that disease and courses of 
treatment, none of the medical records pertaining to the 
veteran's blood disease address the question of etiology.  

The Board recognizes that the additional private laboratory 
records dating from March 2001 through April 2002 had not 
been considered by the RO before they were presented at the 
veteran's May 2002 personal hearing.  Those records, however, 
do not contain any information that might suggest that any 
indicated blood disorder was incurred as a result of 
medications prescribed for the veteran's service-connected 
disabilities.  The Board emphasizes that there is no question 
that the veteran is diagnosed with a blood disorder diagnosed 
as indicated above.  Given that the recently submitted 
records fail to address the central issue in this case, e.g. 
the etiology of the diagnosed blood disorder, such records 
are merely cumulative of evidence previously submitted to and 
considered by the RO.  Accordingly, it is not necessary to 
remand the case back to the RO in order that those records 
may be considered.  

With respect to the veteran's contentions as expressed in 
personal statements and testimony to the effect that he 
believed that his diagnosed blood disorder was incurred as a 
result of the medication prescribed for his service-connected 
low back and stomach disabilities, the Board does not 
question the sincerity of the veteran's belief in that 
regard.  Such statements and testimony do not, however, 
constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include diagnoses or opinions as to medical etiology.  See 
generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the Board finds that the veteran's contentions, by 
themselves, cannot be accepted as significantly probative 
evidence with respect to his claim for service connection for 
a blood disorder.  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a blood disorder claimed as secondary to 
medication prescribed for his service-connected disabilities.  
His claim for service connection must be denied.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against his claim, however, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Increased Rating, Low Back

The veteran contends, in substance that his service-connected 
low back disorder, characterized as lumbosacral strain with 
arthritis and compression fracture is of greater severity 
than reflected by the currently assigned 40 percent 
evaluation.  Historically, service connection for lumbosacral 
strain was established by a rating decision of May 1948.  An 
initial 10 percent evaluation was assigned, effective from 
February 5, 1946.  By an August 1977 rating decision, an 
increased 20 percent rating was assigned, effective from May 
6, 1977, and in January 1987, the veteran's assigned 
disability rating was increased to its current level of 40 
percent, effective from October 22, 1986.  

In September 1999, the veteran submitted a claim for an 
increased rating for his low back disorder.  Such claim was 
denied by a February 2000 rating decision, and this appeal 
followed.  In May 2000, the veteran indicated that he had 
wished to withdraw the appeal with respect to this issue, but 
subsequently reversed himself via a signed statement received 
in June 2000.  A statement of the case was then issued, and 
the veteran perfected his appeal in a timely manner.  The 
case is now before the Board.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
the ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Private and clinical treatment records submitted by the 
veteran in support of his claim, dating from October 1984 
through April 2002 consistently show that the veteran was 
seen for complaints of pain and sciatic numbness in his low 
back radiating into his lower extremities.  The veteran was 
shown to experience limitation of motion of varying degrees, 
and he had been advised to avoid heavy lifting during that 
period.  The veteran was reported to be in constant pain, and 
was noted to be taking a series of pain medications to ease 
his symptoms.  The veteran had undergone a VA rating 
examination in which the examiner stated that his range of 
motion was "3/4 normal" although he did not offer any range 
of motion in degrees.  Measurable atrophy was noted in the 
left leg, and the veteran was observed to use a cane to 
compensate for that weakness.  The clinical treatment records 
do not reflect that the veteran had undergone any inpatient 
treatment for his low back disorder, however.  

The veteran underwent a VA rating examination in December 
1999.  The report of that examination shows that the veteran 
complained of progressively severe low back pain which 
radiated into his left leg.  He complained of experiencing 
muscle spasm in his back and left leg, particularly at night.  
He was noted to walk with a cane.  On examination, the 
veteran was observed to move slowly, but otherwise had a 
normal gait.  There was slight tenderness over the lumbar 
spine.  He could flex to 70 degrees, extend to 20 degrees, 
and had lateral flexion and rotation to 25 degrees in all 
directions.  The veteran complained of experiencing pain at 
the outer limits of his range of motion, and he was observed 
to be hyporeflexic.  The examiner concluded with a diagnosis 
of residuals of a lumbar strain with a compression fracture 
with secondary degenerative joint and disc disease, and 
radiculitis on the left.  

In May 2000 and February 2001, the veteran appeared before 
Hearing Officers at the RO and testified that he experienced 
constant, severe pain in his low back which radiated into his 
left leg.  According to the veteran, the pain would sometimes 
become so severe that his left leg would collapse, causing 
him to fall.  In addition, he testified that he experienced 
frequent muscle spasms at night, and that his leg would 
"jerk" about.  He indicated that he took pain medication to 
aid in sleeping, otherwise his pain and spasm would keep him 
awake.  The veteran stated that he did not currently use a 
back brace, although he did use such a device in the 1980s 
shortly before he retired as a pipe fitter and welder.  The 
veteran explained that his back problems precluded him from 
continuing his work, and that he retired after reaching age 
62.  

The veteran underwent an additional VA rating examination in 
March 2001.  The report of that examination shows that the 
veteran used a cane to walk, and that he did not demonstrate 
any tenderness to palpation in his lumbar spine.  He had loss 
of the normal lordosis.  Flexion was to 45 degrees with pain, 
extension was to 20 degrees with pain, and he had 30 degrees 
of right and left lateral flexion with pain.  The veteran was 
unable to stand on his toes or heels, and had weakness of the 
extensor hallucis longus, bilaterally.  The veteran did not 
have any reflexes in his knees or ankles, and experienced 
discomfort on straight leg raising.  He had no sensation in 
either the right or left thighs, legs, or the right foot.  
Prior lumbar X-rays conducted in December 1999 showed 
dextroscoliosis, L-1 compression, and vertebral osteophytes.  
The examiner concluded with diagnoses of lumbosacral strain, 
an old compression fracture of L-1, and degenerative changes 
of the lumbar spine.  The examiner stated that it was 
difficult to determine whether or not the neurological 
deficits in the lower extremities were the result of the 
veteran's back problem, and did not otherwise address the 
question asked.  

The veteran appeared at an additional personal hearing before 
the undersigned Board member at the RO in May 2002.  He 
testified that he was undergoing regular treatment for his 
back problem, and that he was taking pain medication to ease 
his symptoms.  In addition, the veteran offered that he 
experienced muscle spasm in his back three to four times per 
week.  The veteran reiterated his earlier testimony by 
stating that he experienced radiating pain into his left leg, 
and that his left leg occasionally collapsed due to weakness.  
According to the veteran, he had worked for some 39 years as 
a pipe fitter and welder, for a number of employers since 
1947, until he retired at age 62 due to his back pain.  The 
veteran stated that his low back pain was severe and 
constant, and that he was unable to lift anything for fear of 
aggravating his pain.  

Diagnostic Code 5285, which sets forth the rating criteria 
for residuals of vertebral fractures, contemplates a 100 
percent evaluation with cord involvement, when bedridden or 
requiring long leg braces.  Without cord involvement, but 
with abnormal mobility requiring a neck brace, a 60 percent 
evaluation is assigned.  In other cases, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).  

Competent, unrefuted evidence of a compression fracture at L-
1 has been presented, and the evidence therefore supports 
assignment of a 10 percent evaluation for a demonstrable 
deformity of a vertebral body under Diagnostic Code 5285.  As 
there is no evidence of cord involvement due to the fracture, 
however, a higher rating under Diagnostic Code 5285 would not 
be warranted here.  Nevertheless, Diagnostic Code 5285 
provides that in cases in which there is no cord involvement 
with additional symptomatology due to such involvement, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  Here, it is clear that the 
veteran experiences limitation of motion to a significant 
degree in his lumbar spine, and that he has experienced some 
degree of sciatic neuropathy.  To that end, the veteran is 
currently assigned a 40 percent evaluation for his service-
connected low back disability.  Without yet discussing the 
merits of the veteran's claim for an increased rating for 
lumbosacral strain or intervertebral disc syndrome, the Board 
finds that he is entitled to receive an additional 10 percent 
evaluation for the deformity of a vertebral body under 
Diagnostic Code 5285.  In that regard, the Board observes 
that under the terms of the regulation, such would not 
constitute "pyramiding" as set forth at 38 C.F.R. § 4.14 
(2001).  

With regard to the effects of the veteran's low back 
disability, the Board observes that several diagnostic codes 
are potentially applicable here.  First, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001) pertains to limitation of motion 
of the lumbar spine.  Under that diagnostic code, a 40 
percent disability rating is assigned for severe limitation 
of motion, and is the highest rating available for limitation 
of motion.  

Intervertebral disc syndrome is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Under that diagnostic code, a 40 percent evaluation is 
contemplated for severe, recurring attacks of intervertebral 
disc syndrome without relief.  A 60 percent evaluation, the 
highest rating available under that diagnostic code, is 
assigned where there is pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The Board notes here that as of the last rating decision of 
January 2002, the veteran's low back disability was rated 
under a hyphenated Diagnostic Code 5295-5293.  In the 
assignment of Diagnostic Code numbers, hyphenated Diagnostic 
Codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  See 
38 C.F.R. § 4.27 (2001).  

Here, the Board finds that with respect to Diagnostic Code 
5293, the veteran's objectively demonstrated symptoms warrant 
assignment of a 60 percent evaluation.  He clearly has been 
shown to experience severe, chronic pain with little or no 
intermittent relief, and has been required to take pain 
medication to the point at which such medication may have 
caused other digestive problems (for which service connection 
is also now in effect).  There is some question as to whether 
the veteran's symptoms in his left lower extremity are the 
result of sciatic neuropathy radiating from his back, but 
after resolving all reasonable doubt in his favor, the Board 
finds that the veteran's symptomatology is most consistent 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm.  

There is no question that the veteran has consistently 
complained of experiencing chronic severe pain associated 
with his low back disability, and the Board finds that a 
grant of the increased rating of 60 percent contemplates any 
functional impairment the veteran may experience due to pain.  
See generally 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Lumbosacral strain is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  Under those 
criteria, the highest rating available, 40 percent, is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces or some 
of the above with abnormal mobility on forced motion.  Id.  
Here, the Board finds that the severity of the veteran's low 
back disorder clearly meets the criteria for assignment of a 
40 percent evaluation under Diagnostic Code 5295, and he has 
indeed been so evaluated since October 1986.  Here, given 
that the Board has determined that the severity of the 
veteran's low back disorder warrants assignment of a 60 
percent evaluation under Diagnostic Code 5293, further 
consideration of the veteran's disability in terms of 
Diagnostic Code 5295 is not necessary.  Further, as the two 
diagnostic codes contemplate essentially the same 
symptomatology and the same disability, adding the two would 
constitute pyramiding, and would hence be prohibited.  See 
38 C.F.R. § 4.14.  

The Board is also not precluded from consideration of other 
potentially applicable rating criteria which might afford the 
veteran assignment of a higher evaluation.  See generally 
38 C.F.R. § 4.20 (2001).  In that regard, the Board notes 
that arthritis has been found to be a component of the 
veteran's service-connected disability.  Traumatic arthritis 
is evaluated as degenerative arthritis under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  
Degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  Here, 
however, the veteran's arthritis has been taken into 
consideration in the decision to assign a higher 60 percent 
evaluation under Diagnostic Code 5293, and adding an 
additional 10 percent under either Diagnostic Code 5003 or 
5010 would also constitute pyramiding.  See 38 C.F.R. § 4.14.  

In summary, the Board finds that the veteran is entitled to 
receive an additional 10 percent evaluation under Diagnostic 
Code 5285, because by definition, his service connected 
compression fracture constitutes a deformity of a vertebral 
body.  Such has been found on recent examinations.  In 
addition, the Board concludes that the veteran's 
symptomatology is consistent with the criteria for assignment 
of a 60 percent evaluation for intervertebral disc syndrome 
under Diagnostic Code 5293, and that the objective medical 
evidence supports such assignment.  To that extent, then, the 
veteran's claim for an increased rating is granted.  

Notwithstanding the Board's determination as set forth above, 
the Board is not precluded from consideration of the 
veteran's claim for an increased rating on an extraschedular 
basis.  The potential application of Title 38 of the Code of 
Federal Regulations (2001) in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, the Board finds that there has been no 
showing that the service-connected low back disability has 
caused marked interference with employment, has necessitated 
frequent (or any) periods of hospitalization, or otherwise 
renders impracticable the application of the regular 
schedular standards.  The Board recognizes that the veteran 
has sought outpatient treatment for his low back disability 
and that he has incurred a stomach or digestive disorder as a 
result of his pain medication.  However, he was noted to have 
worked in his trade as a pipe fitter and welder for over 30 
years and was not shown to have undergone inpatient treatment 
for his back problems.  

To the extent that the veteran experiences functional 
impairment due to the service-connected disability discussed 
here, the Board finds that such impairment is contemplated by 
the currently assigned ratings.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
schedular standards.  Here, at least with respect to the 
provisions of Diagnostic Code 5285, higher ratings are 
contemplated.  The Board, however, has not found the 
veteran's low back disability to be of such severity as to 
warrant assignment of a higher rating (in excess of the 10 
and 60 percent) on a schedular basis, because, as noted, the 
schedular criteria contemplate the symptomatology shown.  
Likewise then, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a blood disorder, claimed as secondary 
to medication taken for service-connected back and stomach 
disorders, is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 70 percent 
evaluation for lumbosacral strain with arthritis and a 
compression fracture is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

